DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the apparatus of claim 14" (Examiner’s emphasis) in line 3.  There is insufficient antecedent basis for this limitation in the claim.
It is suggested that he above cited recitation should be amended to read “the apparatus of claim 3”.
Claim 25 recites the limitation "the apparatus of claim 14" (Examiner’s emphasis) in line 3. There is insufficient antecedent basis for this limitation in the claim.
It is suggested that the above cited recitation should be amended either link the method of claim 14 to the method of claim 25, or the coupling of the apparatus of claim 3 to substrate of claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 9, 12, 13, 18, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazaki et al. (USPAPN 2020/0216002).
With respect to claim 1, Mazaki et al. discloses, in Figs. 6 and 7, an apparatus (Fig. 6) comprising: 
a controller (500) operative to:
 monitor a first input voltage (e.g., 411 monitoring 11) conveyed over a first circuit path (path from 11 to 31/21; ML1) to power a first input of a load (input of 31/21 of the load of 31, 21 and 32); 
monitor a second input voltage (e.g., 412 monitoring 12) conveyed over a second circuit path (from 12 to 32; ML2) to power a second input of the load (input of 32); and

With respect to claim 2, the apparatus as in claim 1, wherein the controller is operative to control activation of switch circuitry between the first circuit path and the second circuit path to an ON state in response to detecting a condition in which a magnitude of the first input voltage is below a first threshold voltage value and a magnitude of the second voltage is below a second threshold voltage value (the circuit will function as claimed when in Step S23 of Fig. 7 the controller determines that Vr1 is less than Vth1 and when in step S24 the controller determines that S24 that Vr2 is not greater than Vth2, i.e., Vr2 is less than Vth2, at the NO output of S24 of the flow chart which then goes to step S21 to turn on switch 100, i.e., the “inter-system switch”).  
With respect to claim 7, the apparatus as in claim 1, wherein the first input voltage by the first power supply is generated asynchronously with respect to generation of the second input voltage by the second power supply (the voltages are generated asynchronously and have different voltage levels).  
With respect to claim 9, the apparatus as in claim 1, wherein the controller is operative to provide an electrically conductive path between the first circuit path and the second circuit path (100 being active in step S21) prior to both the first input voltage being above a first threshold value (e.g., one Vr1 is less than Vth1 in S23) and the second input voltage being above a second threshold value (e.g., one Vr2 is not greater 
Claims 12, 13, 18 and 20 merely recite the method of constructing and/or operating the circuit as recited in claims 1, 2, 7 and 9.  Thus, claims 12, 13, 18 and 20 are rejected for essentially the same reasons as claims 1, 2, 7 and 9.
With respect to claim 23, claim 23 is rejected for essentially the same reasons as claim 1.  With respect to the computer processor and computer-readable storage media (see paragraphs 0074 and 102).

Claim(s) 1, 3-6, 12, 14-17, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodnaruk et al. (USPN 10,317,969).
With respect to claim 1, Bodnaruk et al. discloses, in Figs. 4 and 5, an apparatus (Fig. 4 details of operation disclosed in Fig. 5) comprising:
 a controller operative (426, 428 and 438 of Fig. 4; or 426, 428, 438, 412A and 412B) to: 
monitor a first input voltage (the controller monitors 1st VCONN, see 530 of Fig. 5) conveyed over a first circuit path (from 404A to 406A) to power a first input of a load (input to RESD1 of the load of RESD1, RESD2 and Vdd_CORE 424); 
monitor a second input voltage (2nd VCONN is monitored see 530 of Fig. 5) conveyed over a second circuit path (404B to 406B) to power a second input (input of RESD2) of the load (RESD1, RESD2 and Vdd_CORE 424); and 
control connectivity of the first circuit path and the second circuit path to each other as a function of the first input voltage and the second input voltage (during additionally 2nd VCONN provide power to RESD1, RESD2 and 420/424, see Col.  Thus the 406A and 406B will be activated by the controller such that the first and second circuit paths are connected together, see Col. 9 line 54 to Col. 10 line 1.  Furthermore, power on/startup is determined according to the voltage level of the first and second input voltages, see Col. 10 lines 1-14.  Therefore, the circuit operates as claimed).  
With respect to claim 3, the apparatus as in claim 1, wherein the controller is further operative to control activation of switch circuitry (406A with 406B) connected between the first circuit path (1st VCONN line) and the second circuit path (2nd VCONN line) to an ON state (active sate to allow the voltages to flow) during ramping of the first input voltage (the power on state is a ramping state of both the first and second input voltages from 0 V to the required power up level to start powering the 400/424, see Col. 10 lines 5-14).  
With respect to claim 4, the apparatus as in claim 1, wherein the controller is further operative to monitor both a magnitude of the first input voltage and a magnitude of the second input voltage during a startup condition of the first power supply producing the first input voltage and the second power supply producing the second input voltage. (the magnitude of the 1st VCONN and 2nd VCONN are monitored during startup, i.e., power on, of 1st VCONN and 2nd VCONN, see Col. 9 line 54 to Col. 10 line 14, see also 530 where it is determined which of 1st VCONN and 2nd VCONN has achieved the desired level and if nether loops back to the power up operation)
With respect to claim 5, the apparatus as in claim 4, wherein the controller is further operative to connect the first circuit path and the second circuit path (the first and 
With respect to claim 6, the apparatus as in claim 4, wherein the controller is further operative to disconnect the first circuit path and the second circuit path subsequent to both the first power supply producing the first input voltage above a first threshold value and the second power supply producing the second input voltage above a second threshold value (once 1st VCONN, and/or 2nd VCONN, reach the power up threshold of 515, see Col. 10 lines 9-14, and then 2nd VCONN, and/or 1st VCONN, reach the active mode threshold of 2.7 V of 530, see Col. 10 lines 29-31, one of the 1st VCONN and 2nd VCONN switches are deactivated, see 540 and 550, thus disconnected the first and second circuit paths.  Therefore, the circuit will function as claimed when1st VCONN reaches the power up threshold first and then 2nd VCONN reaches the 2.7 V threshold afterwards.  Note the power up threshold is lower than 2.7 
Claims 12 and 14-17 merely recite the method of constructing and/or operating the circuit as recited in claims 1 and 3-6.  Thus, claims 12 and 14-17 are rejected for essentially the same reasons as claims 1 and 3-6.
	With respect to claim 24, as far as understood, a system (Fig. 1 which includes Fig. 4 within the system of Fig. 1) comprising: 
a circuit substrate (Fig. 1 is a single semiconductor die IC and thus has a single substrate in which all devices are constructed upon, see Col. 4 line 60 to Col. 5 line 2, and Col. 1 lines 23-27); 
the apparatus of claim 14, the apparatus coupled to the circuit substrate;  and wherein the load is coupled to the substrate (the IC is of Fig. 1 includes the load and “the apparatus”/control method of claim 14, e.g. the entire circuit of Fig. 4 and thus the above load and apparatus are on the same substrate).  
With respect to claim 25, a method comprising: 
receiving a circuit substrate (Fig. 1 is a single semiconductor die IC and thus has a single substrate in which all devices are constructed upon, see Col. 4 line 60 to Col. 5 line 2, and Col. 1 lines 23-27.  Thus, the circuit of Fig. 4 receives the circuit substrate of the IC of Fig. 1); and 
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazaki et al. (USPAPN 2020/0216002).
With respect to claim 8, the apparatus as in claim 1, wherein the first input of the load includes a first set of multiple input voltage inputs of the load (input to 31 and input to 21, respectively); and
 wherein the second input of the load includes a second an input voltage input of the load (input of 32).  

Mazaki further fails to explicitly disclose that the input of each load is connected to the power supplies 11 and/12 via a pin for each respective load.  Nevertheless it is old and well-known to connect load devices to a power supply device via pins.  Connecting elements via pins allows one to replace damaged/unwanted/unneeded load devices from a power supply device rather than having a direct and hardwired connection.  Examiner takes official notice that it is old and well-known to connect electrical elements/loads using input pins for the purpose of, among other things, allowing one to replace damaged/unwanted loads from the system.
One of ordinary skill in the art at the effective filing date of the instant invention would have been motivated to connect the multiple loads to the system of Fig. 6 using pins for the purpose of, among other things, allowing one to replace damaged/unwanted loads from the system.

With respect to claim 10, the apparatus as in claim 1, wherein the controller is operative to control a state of an inter-system switch (100) between the first circuit path and the second circuit path as a function of the first input voltage and the second input voltage (100 is controlled to be on and/or off according to the voltages of 11 and 12).  
Mazaki fails to explicitly disclose that the inter-stage switch of 100 of Fig. 6 is a “field effect transistor”.  However, Mazaki explicitly discloses in Fig. 15 that the inter-stage switches of 111 and 112 may be constructed from a MOSFET device (see paragraph 0142).  MOSFET transistors are well-known simply constructed and efficient switching devices.  Examiner takes official notice that MOSFETs are well-known, simply constructed and efficient switching devices.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to replace the generic inter-stage switching device 100 with a MOSFET transistor (as suggested by Mazaki in paragraph 014) for the purpose of, among other things, having a simply constructed and efficient switching device.
With respect to claim 21, the method as in claim 12 further comprising: 
via a switch (100), directly coupling the first circuit path and the second circuit path prior to both the first input voltage and the second input voltage being above a threshold value (The above limitation is met when 100 is a MOSFET and during step S24 when neither Vr1 or Vr2 is greater than Vth2, i.e. both must be under Vth2 and thus prior to both Vr1 and Vr2 being equal to Vth2, and then 100 is closed see S21).  
Mazaki fails to explicitly disclose that the inter-stage switch of 100 of Fig. 6 is a “field effect transistor”.  However, Mazaki explicitly discloses in Fig. 15 that the inter-
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to replace the generic inter-stage switching device 100 with a MOSFET transistor (as suggested by Mazaki in paragraph 014) for the purpose of, among other things, having a simply constructed and efficient switching device.

Claims 11 and 22 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodnaruk et al. (USPN 10,317,969) in view of Umeyama (USPAPN 2014/0346878).
With respect to claim 11, Bodnaruk et al. discloses, the apparatus as in claim 1, wherein the controller (426, 428, 438, 412A and 412B)) is operative to produce a control signal (output to one of the gates of 406A/406B) that controls a first switch circuitry (one of 406A and 406B) to an OFF state (see 540 and 550 of Fig. 5) subsequent to detecting that both a magnitude of the first input voltage and the second input voltage are above a threshold value (once 1st VCONN, and/or 2nd VCONN, reach the power up threshold of 515, see Col. 10 lines 9-14, and then 2nd VCONN, and/or 1st VCONN, reach the active mode threshold of 2.7 V of 530, see Col. 10 lines 29-31, one of the 1st VCONN, 406a, and 2nd VCONN, 406b, switches are deactivated, see 540 and 550, thus disconnected the first and second circuit paths.  Therefore, the circuit will function as claimed when1st VCONN reaches the power up threshold first and then 2nd VCONN reaches the 2.7 V 
Bodnaruk fails to disclose the details of switch 100.  Thus, Bodnaruk fails to disclose:
“a common control signal that simultaneously controls a first switch circuitry and a second switch circuitry” “the first switch circuitry coupled in series with second switch circuitry”.
However, Umeyama discloses, in Fig. 3, that it is old and well known to construct a switch (e.g., M3b1, M3b2, M3b_D1 and M3b_D2) having two serially connected MOSFET transistors controlled by a common gate signal for the purpose of blocking reverse current flow (e.g., providing backflow prevention, see paragraph 0016) when a voltage at one terminal is larger than the other during a non-conductive state.  
The switch circuit of Umeyama comprises a common control signal (signal at each gate of M3b1 and M3b2) that simultaneously controls a first switch circuitry (M3b1) and a second switch circuitry (M3b2) the first switch circuitry coupled in series with second switch circuitry between a first circuit path (Vb) and a second circuit path (Vout).

Claim 22 is rejected for similar reasons as claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849